Citation Nr: 0718420	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
with degenerative changes, L4-5, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, left knee with arthrotomy and retained 
fragment, and traumatic arthritis, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right thumb with fracture first 
metacarpal and severance of extensor pollicis brevis tendon, 
post operative, with retained fragment, and traumatic 
arthritis (non-dominant), currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 24 years of active duty service ending 
with his retirement in July 1983.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in September 2003, 
and a substantive appeal (Form 9) was received in October 
2003.  The substantive appeal indicated that the veteran 
wanted a Board hearing at the local RO. In a subsequent 
January 2004 statement, the veteran requested a Board video 
conference hearing.  In September 2006, the veteran filed 
another Form 9 indicating that he no longer wanted a Board 
hearing.  A November 2006 statement from the veteran's 
representative confirmed that the veteran was withdrawing his 
request for a Board hearing. 

The Board also notes that the veteran requested a hearing 
before the RO in January 2004.  However, a November 2004 
report of contact showed that the veteran agreed to have 
another VA examination in lieu of a personal RO hearing. 

Further, by rating decision in June 2006, the RO increased 
the veteran's service-connected low back disability rating to 
20 percent, effective April 12, 2006.  However, where there 
is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status.   

Lastly, the veteran's October 2003 substantive appeal also 
perfected an appeal for the issues of entitlement to 
increased ratings for skin disease of the lower extremities, 
currently rated as 10 percent disabling; left ear hearing 
loss, currently rated as 10 percent disabling; and hallux 
valgus, with painful calluses, right and left feet, evaluated 
separately as noncompensable.  In a September 2006 Form 9, 
the veteran indicated that he no longer wished to appeal 
these issues.  The November 2006 statement by the veteran's 
representative confirmed that the veteran wished to 
withdrawal his appeal of these issues.  Thus, the Board finds 
that the veteran has withdrawn his appeal of these four 
issues pursuant to 38 C.F.R. § 20.204.  In light of the 
veteran's withdrawal of his appeal with respect to these 
issues, there remains no allegation of error of fact or law 
for appellate consideration.  Therefore, the Board does not 
have jurisdiction to review the denial of higher ratings for 
these issues.


FINDINGS OF FACT

1.  Prior to April 12, 2006, the veteran's service-connected 
lumbar strain, with degenerative changes, L4-L5, was 
manifested by subjective complaints of pain, but without 
objective medical findings of decreased range of motion, 
muscle spasm, abnormal gait, abnormal spinal contour, 
ankylosis, incapacitating episodes or moderate recurring 
attacks.

2.  From April 12, 2006,  the veteran's service-connected 
lumbar strain, with degenerative changes, L4-5, was 
manifested by some limitation of motion, pain and slightly 
guarded gait, but without severe loss of range of motion of 
the lumbar spine; forward flexion limited to 30 degrees or 
less; ankylosis; severe lumbosacral strain; severe recurring 
attacks with intermittent relief; or incapacitating episodes 
of at least four weeks over the past 12 months.  

3.  The veteran's service-connected residuals, shell fragment 
wound, left knee with arthrotomy and retained fragment, and 
traumatic arthritis, is manifested by complaints of pain, 
arthritis and some limited range of motion, but without 
ankylosis, recurrent subluxation or lateral instability, 
frequent episodes of "locking," effusion into the joint, or 
malunion of the tibia and fibula; there is no  additional 
functional loss so as to limit flexion to 30 degrees or less 
or limit extension to 15 degrees or more; and the scar on the 
left knee is not manifested by tenderness, ulceration or pain 
on examination.   

4.  The veteran's service-connected residuals, shell fragment 
wound, right thumb with fracture first metacarpal and 
severance of extensor pollicis brevis tendon, post operative, 
with retained fragment, and traumatic arthritis (non-
dominant) is manifested by complaints of pain, arthritis and 
limited function, but without ankylosis, or a gap of more 
than two inches between the thumb pad and the fingers, when 
the thumb is attempting to oppose the fingers.  

5.  Residual scar of shell fragment wound, right thumb, is 
manifested by tenderness on examination. 


CONCLUSIONS OF LAW

1.   Prior to April 12, 2006, the criteria for entitlement to 
a disability evaluation in excess of 10 percent for the 
veteran's service connected lumbar strain, with degenerative 
changes, L4-5, had not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5292 (in effect prior to September 23, 2003), 
Diagnostic Code 5237 (effective September 23, 2003).

2.  From April 12, 2006, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service connected lumbar strain, with degenerative 
changes, L4-5, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5292 (in effect prior to September 23, 2003), 
Diagnostic Code 5237 (effective September 23, 2003).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals, shell fragment wound, left knee with arthrotomy 
and retained fragment, and traumatic arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5010, 
5260, 5261 (2006).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals, shell fragment wound, right thumb with fracture 
first metacarpal and severance of extensor pollicis brevis 
tendon, post operative, with retained fragment, and traumatic 
arthritis (non-dominant), have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71(a), Diagnostic Code 5228 (2006).

5.  The criteria for a separate evaluation of 10 percent, but 
no higher, for residual scar of shell fragment wound, right 
thumb, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic 
Code 7804 (in effect prior to August 30, 2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in June 2003 and January 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the AOJ 
made a determination on the veteran's claims in a March 2002 
rating decision, and in June 2003 and June 2004, VCAA letters 
were issued.  The VCAA letters notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant in June 2003 and January 
2004 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided prior to readjudication 
of the veteran's claims in the September 2003 statement of 
the case and March 2005 and July 2006 supplemental statements 
of the case as well as certification of the veteran's claim 
to the Board in January 2007.  The contents of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the July 2003 and January 2004 VCAA 
letters provided the appellant with notice of what type of 
information and evidence was needed to substantiate the 
claims for increased ratings.  Further, a March 2006 letter 
gave notice to the veteran of the types of evidence necessary 
to establish a disability rating and effective date for the 
disabilities on appeal.  Thus, the Board finds that the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

The veteran was afforded VA examinations in January 2002, 
November 2004 and April 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

For the purposes of the analyses below, Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The evaluation of the same disability under various 
diagnoses, a practice known as pyramiding, is to be avoided.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet.App. 259, 261 
(1994).

I.  Lumbar Strain, with Degenerative Changes, L4-5

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  As stated above, in a 
June 2006 rating decision, the RO increased the disability 
rating for the veteran's low back disability from 10 percent 
to 20 percent and assigned an effective date of April 12, 
2006, the date of the most recent VA examination.  Since the 
effective date assigned by the RO was not the date of the 
current claim, which was in October 2001, the Board must 
determine whether a rating in excess of 10 percent is 
warranted for the veteran's low back disability prior to 
April 12, 2006, and whether a rating in excess of 20 percent 
is warranted for the veteran's low back disability from April 
12, 2006.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
March 2005 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5289 is 
applicable when there is ankylosis of the lumbar spine.  
Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a 40 percent rating for severe 
limitation of motion.  

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295 for lumbosacral strain, a 10 
percent rating is warranted with characteristic pain on 
motion, and a 20 percent rating is in order with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum scheduler rating 
of 40 percent is awarded when disability from lumbosacral 
strain is severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.
  
Prior to April 12, 2006

The RO previously rated the veteran's service connected 
lumbar strain as 10 percent disabling under the old criteria 
under Diagnostic Code 5292 for limitation of motion and 
Diagnostic Code 5010 for traumatic arthritis.  Nevertheless, 
the Board must determine whether an increased rating is 
warranted under both the new and old criteria prior to April 
12, 2006 because the revisions in the rating criteria became 
effective during the pendency of the appeal.  

The veteran was afforded a VA examination in January 2002.  
The veteran's records were not available for review.  The 
veteran gave a history of chronic low back pain since the 
1960s that had progressed over the years.  The veteran stated 
that he experienced a constant, dull ache, in the lower back 
with increased discomfort with prolonged standing, walking, 
bending and lifting.  The veteran denied any history of pain 
radiating down to his lower extremities.  The veteran did not 
require crutches, canes, wheelchairs, braces or other 
assistive devices.  On examination, range of motion was 
normal.  The examiner noted that there was no objective 
evidence of pain on motion or loss of mobility or function.  
There was no objective finding of spasm, weakness, or 
tenderness.  Further, there was no finding of any postural 
abnormality or fixed deformity.  The back was symmetrical and 
the musculature was well developed with good strength and 
muscle tone.  There was no CVA tenderness.  The vertebrae 
were midline and non-tender on palpation.  On neurologic 
examination, gait, posture and balance were normal.  Deep 
tendon reflexes were 2+/4 and were symmetrical.  Cranial 
nerves II-XII appeared intact.  Romberg's test was negative.  
Vibratory and proprioception were also intact.  A 
contemporaneous x-ray of the lumbosacral spine showed 
degenerative changes of the lumbar spine and visualized lower 
thoracic spine showed mild anterior wedging of T11 and T12.  
The diagnosis was lumbosacral strain with degenerative joint 
disease.  

VA treatment records during this period showed continuing 
complaints of low back pain.  Significantly, a September 2002 
VA treatment record showed that the veteran complained that 
his back pain was radiating down into his left leg.  

Initially, the Board recognizes that the claims file was not 
reviewed at the January 2002 VA examination.  Regardless, the 
Board finds that the January 2002 VA examination is adequate 
for rating purposes.  The examiner took a complete history 
from the veteran; thoroughly examined the veteran; and 
sufficiently addressed all of the rating criteria under the 
new and old regulations.  Thus,  the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Therefore, the Board now turns to the issue of rating the 
veteran's lumbar strain before April 12, 2006 under the old 
and new criteria.  Under the new criteria, there was no 
medical evidence to warrant a rating in excess of 10 percent 
under the general rating formula.  There was no objective 
finding of forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 170 degrees to warrant a 20 percent rating.  The 
January 2002 VA examination showed that the veteran's range 
of motion was normal, without pain.  Moreover, the January 
2002 examiner explicitly stated that the veteran did not have 
an abnormal gait.  Further, upon examination, he found no 
evidence of muscle spasm or abnormal spinal contour.  Lastly, 
there was no evidence of incapacitating episodes having a 
total duration of at least two weeks to warrant a 20 rating 
under the formula for intervertebral disc syndrome.  

Under the old criteria, Diagnostic Code 5292, a 20 percent or 
higher rating was not warranted because limitation of motion 
had not been shown to be moderate.  Again, 
the January 2002 VA examination showed normal range of 
motion.  Further, a higher rating is not warranted under 
Diagnostic Code 5293 for intervertebral disc syndrome because 
there was no evidence that the disability was moderate with 
recurring attacks.  A higher rating under Diagnostic Code 
5295 is also not warranted because there was no objective 
medical finding of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  

The Board acknowledges that the veteran had complained of 
chronic low back pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 
higher compensation was not warranted under these provisions 
because the January 2002 examination indicated that there was 
no finding of additional functional loss due to pain.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities.  The January 2002 VA examination report was 
silent with respect to any neurological abnormalities 
associated with the veteran's low back disability.  There was 
no evidence of bowel or bladder dysfunction.  The Board 
recognizes that a September 2002 VA treatment record 
indicated that the veteran complained of pain radiating down 
his left leg.  However, there was no objective medical 
finding of radiculopathy of the left leg associated with the 
veteran's low back disability during this period.  Thus, a 
separate rating is not warranted for any neurological 
abnormalities. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent prior to April 12, 2006.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).
  
From April 12, 2006

The Board now turns to whether a rating in excess of 20 
percent is warranted from April 12, 2006 under both the new 
and old criteria.  The veteran was afforded another VA 
examination in April 2006.  The claims file was reviewed.  
The veteran gave a history of chronic pain that was sharp to 
dull in nature.  He indicated that there was radiation of low 
back pain sometimes bilaterally, more often in the right leg 
posterolaterally, up to the level of the knee.  There were no 
bladder or bowel complaints.  The veteran ambulated without 
assistive devices, brace, cane, etc.  There was no 
unsteadiness or falls.  The veteran indicated that he took 
about 10 to 12 days off per year from his job as a bus driver 
because of multiple conditions, including low back pain.  On 
examination, the spine was symmetrical, but posture was 
lordotic and gait was slightly guarded.  Range of motion was 
65 degrees flexion; 30 degrees extension, with pain at 
endpoint; and 30 degrees bilateral flexion and rotation.  
There was no additional limitation with repetitive use or 
change in range of motion.  There were no other posture 
abnormalities.  There was guarding of the right paralumbar 
muscle with tenderness present.  On neurological examination, 
sensation was intact.  There was no muscular atrophy and deep 
tendon reflexes were equal.  Volitional control was intact 
and Lasegue was negative.  The examiner noted that the 
veteran had no incapacitating episodes during the past 12-
month period.  The diagnosis was degenerative joint disease 
of L4-L5.  
      
Therefore, based on the medical evidence of record, the Board 
finds that when applying the new general rating formula to 
the veteran's low back disability from April 21 ,2006, there 
is no competent medical evidence to warrant a rating in 
excess of 20 percent.  There was no objective finding of 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
to warrant a 40 percent rating.  The April 2006 examination 
found forward flexion to 65 degrees and there was no 
indication that there was any ankylosis of the lumbar spine.  

Similarly, under the old criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a maximum 40 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  As previously stated, the 
April 2006 VA examination found forward flexion to 65 
degrees.  As this measurement is well over the mid point of 
what is considered normal range of motion, the veteran's 
lumbar spine range of motion can not be classified as severe.  
Further, Diagnostic Code 5289 under the old criteria for the 
lumbar spine is not applicable in this case because again 
there is no evidence of ankylosis of the lumbar spine.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  The April 2006 VA 
examination indicated that there was no additional 
limitations with repetitive use or change in range of motion.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, there has also been no medical evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space or abnormal mobility on forced motion, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under the old 
Diagnostic Code 5293 or the new Diagnostic Code 5243 for 
intervertebral disc syndrome.  There has been no medical 
evidence showing that the veteran has been prescribed bed 
rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months; or that he has 
suffered severe, recurring attacks with intermittent relief 
to warrant a 40 percent rating for intervertebral disc 
syndrome.  In fact, the April 2006 examination report 
specifically stated that there has been no incapacitating 
episodes over the past 12 months.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, there has been no objective finding of 
neurological abnormalities associated with the veteran's low 
back disability.  The Board recognizes that the veteran has 
complained of radiation to the lower extremities.  However, 
the April 2006 VA examination did not find any neurological 
defect in either lower extremity related to the veteran's 
back disability.  Further, the examination report provided 
that there was no bowel or bladder dysfunction.  Thus, the 
Board finds that a separate rating is not warranted for 
neurological symptoms and the veteran's manifested symptoms 
associated with his low back disability are adequately 
contemplated in the current 20 percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's service-
connected lumbar strain, with degenerative changes, L4-5 from 
April 12, 2006.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  Nevertheless, should the 
veteran's service-connected disability increase in severity 
in the future, he may always advance a new claim for an 
increased rating.

II.  Residuals, Shell Fragment Wound, Left Knee with 
Arthrotomy and Retained Fragment, and Traumatic Arthritis

The present appeal also involves the claim that a higher 
evaluation is warranted for the veteran's service-connected 
residuals, shell fragment wound, left knee with arthrotomy 
and retained fragment, and traumatic arthritis.  The RO has 
rated this disability as 10 percent disabling under 
Diagnostic Codes 7805 for scars and 5010 for traumatic 
arthritis.  The Board must also determine whether a higher 
rating is warranted under other applicable diagnostic codes.  

Under the criteria in effect for scars at the time the 
veteran filed his initial claim (that is, prior to August 30, 
2002), Diagnostic Code 7803 provided for a maximum 10 percent 
rating for superficial scars that are poorly nourished with 
repeated ulceration.  Diagnostic Code 7804 provided for a 
maximum 10 percent rating for superficial scars that were 
tender and painful on objective demonstration.  Diagnostic 
Code 7805 called for rating scars based on limitation of 
motion of the part affected.  38 C.F.R. § 4.118.

VA promulgated new regulations for rating scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Under the new criteria for 
Diagnostic Code 7801, a 10 percent rating is assigned for a 
scar on other than the head, face or neck, that is deep 
(associated with underlying soft tissue damage) or that 
causes limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is awarded if the 
area or areas exceeding 12 square inches (77 sq. cm.); a 30 
percent rating is warranted for area or areas exceeding 72 
square inches (465 sq. cm.); and a 40 percent rating is 
warranted for area or areas exceeding 144 square inches (929 
sq. cm,).
  
Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  A superficial 
and unstable (involving frequent loss of covering of skin 
over the scar) scar will be assigned a maximum 10 percent 
rating under Diagnostic Code 7803.  Similarly, a scar that is 
superficial and painful on examination will be assigned a 
maximum 10 percent rating under Diagnostic Code 7804.  
Finally, Diagnostic Code 7805 provides that a scar may also 
be evaluated based on limitation of function of the affected 
part.   38 C.F.R. § 4.118.

The Board notes that the RO addressed the amendments in its 
September 2003 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Limitation of motion of the knee is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  Diagnostic Code 5260 provides that a 
rating of 20 percent is warranted for flexion limited to 30 
degrees.  A 20 percent disability rating is allowed under 
Diagnostic Code 5261 when extension of the leg is limited to 
at least 15 degrees.  The Board must also determine whether a 
higher rating is warranted under other diagnostic codes 
pertaining to the knee.  A 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  Under Diagnostic 
Code 5257, a 20 percent rating is warranted when there is 
moderate recurrent subluxation or lateral instability of the 
knee.  Under Diagnostic Code 5258, a 20 percent disability 
rating is available for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  A 20 percent disability rating is available under 
Diagnostic Code 5262 when there is malunion of the tibia and 
fibula with moderate knee or ankle disability.  There is no 
rating in excess of 10 percent available under Diagnostic 
Codes 5259 and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic 
Codes 5256 - 5263.  

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The evidence of record has been reviewed by the Board.  A 
February 1962 service medical record showed that the veteran 
had a penetrating wound of the left knee, with no artery or 
nerve involvement.  It was noted that a foreign metallic body 
was retained in the left knee.  In January 1962, the veteran 
had an arthrotomy of the left knee with removal of a foreign 
body.  

The veteran was afforded a VA examination in January 2002.  
The claims file was not available for review.  The veteran 
gave a history of sustaining a shrapnel wound to the left leg 
when a homemade grenade went off while stationed in Germany.  
The veteran underwent surgery, including debridement, of the 
left knee shortly after the injury during which shrapnel was 
removed and the wound was closed.  The wound healed without 
complication, but the veteran continued to experience 
residual discomfort in the left knee.  He stated that 
activity such as prolonged standing, walking, climbing and 
descending stairs tended to increase discomfort.  The veteran 
denied any history of instability or locking, but he did 
experience occasional swelling.  The veteran denied needing 
crutches, canes, braces, corrective shoes or other assistive 
devices.  There was no history of dislocation or recurrent 
subluxation.  The examiner found decreased mobility of the 
left knee and flexion was restricted to 105 degrees.  There 
was no objective evidence of pain on motion.  There was 
middle edema of the lower extremities bilaterally.  However, 
there was no edema of the knee.  Further, there was no 
objective finding of effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, guarding of 
movement or ankylosis.  Gait, posture and balance were 
normal.  A contemporaneous x-ray showed faint linear 
calcifications suggesting chondrocalcinosis versus artifacts 
in medial and lateral compartment. There was nonmarginal 
spurring at anterior aspect of the patella.  Further, there 
was approximately 5 mm, irregular shaped metallic density in 
soft tissues of distal thigh laterally; mild tricompartment 
degenerative joint disease without joint space narrowing or 
joint effusion.  Otherwise, the radiographs were negative of 
the left knee.  The examiner diagnosed the veteran with old 
shrapnel wound, left knee; status post shrapnel removal and 
debridement of the left knee; and degenerative joint disease 
of the left knee.  

VA treatment records showed continuing complaints of knee 
pain. 

The veteran was afforded another VA examination in April 
2006.  The claims file was reviewed.  The examiner noted that 
the veteran sustained shell fragment injuries while in 
service and underwent a left arthrotomy.  There was a 
retained shell fragment per record review in the left knee 
and traumatic arthritis of the left knee.  The veteran stated 
that pain in the left knee was a seven or eight out of 10 and 
there was stiffness.  However, there was no instability of 
the left knee.  Flare-ups of the left knee pain occurred when 
there was prolonged weight bearing.  The veteran limited his 
standing and ambulation.  The veteran did not use a cane or 
assistive devices, but his gait was slightly antalgic.  There 
were no episodes of dislocation or recurrent subluxation.  On 
examination, on the left knee, there was a five to five 1/2 
inches slightly curved scar on the lateral aspect of the left 
knee, which was well healed, slightly hyperpigmented, 
nontender, stable and superficial.  Range of motion of the 
left knee was zero to 130 degrees without any pain.  There 
was some crepitus, without instability, and no additional 
limitation with repetitive use.  There was no ankylosis or 
abnormal weight bearing.  The diagnosis was residuals of 
shrapnel fragment wounds, left knee status post arthrotomy 
with retained shell fragment and traumatic arthritis of the 
left knee.  

The Board now turns to rating the veteran's service-connected 
residuals, shell fragment wound, left knee with arthrotomy 
and retained fragment, and traumatic arthritis under the new 
and old criteria for scars.  There is no competent medical 
evidence that the veteran's scar on his left knee is poorly 
nourished with repeated ulceration or tender and painful on 
objective demonstration to warrant a compensable evaluation 
under the old Diagnostic Codes 7803 and 7804.  

Under the new criteria, Diagnostic Code 7801 is not for 
application because the medical evidence or record does not 
show that the veteran's scars are deep or cause limited 
motion.  Further, the veteran's scars do not exceed an area 
or areas of 144 square inches (929 sq. cm.) to warrant a 
maximum 10 percent rating under Diagnostic Code 7802.  
Moreover, the April 2006 VA fee-based examination showed that 
the scars were not unstable or painful on examination.  Thus, 
Diagnostic Codes 7803 and 7804 are not for application. 

The Board now must determine whether a rating in excess of 10 
percent is applicable under the applicable diagnostic codes 
for the knee and leg.  Again, Diagnostic Codes 5259 and 5263, 
which do not provide for disability ratings in excess of 10 
percent, are not applicable to this analysis.  In turning to 
the Diagnostic Codes applicable to the knees and legs that do 
provide for disability ratings in excess of 10 percent, the 
Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not be warranted in this case 
because the pertinent medical evidence of record has not 
found any ankylosis of the right knee.  The January 2002 and 
April 2006 VA examinations specifically stated that there was 
no ankylosis.  

The Board finds that the evidence of record does not support 
a separate rating under Diagnostic Code 5257 for the 
veteran's right knee disability.  The medical evidence of 
record reveals no evidence of recurrent subluxation or 
lateral instability.  Again,  both VA examinations stated 
that there was no objective finding of instability or 
subluxation.  Thus, the Board finds that a separate rating 
under Diagnostic Code 5257 would not be appropriate.  

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this Code.  Again, 
the veteran has explicitly denied any problems with locking.  
Moreover, none of the VA examinations or any other treatment 
reports have found any evidence of effusion into the joint.  

The Board acknowledges that the veteran has traumatic 
arthritis.  Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  The most limited range 
of motion documented in the record is to 105 degrees flexion 
as found in the January 2002 VA examination.  Further, as 
there is no indication in the record of any limitation of 
extension, VA General Counsel Precedent Opinion, VAOPGCPREC 
9-2004, which provides for separate ratings under Codes 5260 
and 5261, is not applicable in this case.  Finally, the Board 
notes that there is no malunion of the tibia or fibula with 
moderate knee or ankle disability to warrant a 20 percent 
rating under Diagnostic Code 5262.

The Board also recognizes that the veteran has chronic right 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

The Board has considered the rating criteria for muscle 
injuries to the foot and leg under Diagnostic Codes 5310 to 
5312 set forth in 38 C.F.R. § 4.73.  However, there is no 
competent medical evidence of record showing any residuals of 
muscle injury.  Thus, these Diagnostic Codes are not for 
application.  

Therefore, based on the above analysis, the Board finds that 
a rating in excess of 10 percent for the veteran's service-
connected residuals, shell fragment wound, left knee with 
arthrotomy and retained fragment, and traumatic arthritis is 
not warranted as a preponderance of the evidence is against 
the veteran's claim.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Residuals, Shell Fragment Wound, Right Thumb with 
Fracture First Metacarpal and Severance of Extensor Pollicis 
Brevis Tendon, Post Operative, with Retained Fragment, and 
Traumatic Arthritis (Non-Dominant)

Lastly, the present appeal involves the claim that a higher 
disability rating is warranted for the veteran's service-
connected residuals, shell fragment wound of the right thumb 
with fracture first metacarpal and severance of extensor 
pollicis brevis tendon, post operative, with retained 
fragment, and traumatic arthritis (non-dominant).  The RO has 
also rated this disability as 10 percent disabling under 
Diagnostic Codes 7805 for scars and 5010 for traumatic 
arthritis.  Thus, the old and new criteria for scars is also 
applicable to this analysis.  Again, the Board must also 
determine whether a higher rating is warranted under other 
applicable diagnostic codes.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of ankylosis or 
limited motion of single or multiple fingers, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  Under the previous criteria, 
thumb disability based on limitation of motion was evaluated 
on the basis of unfavorable or favorable ankylosis of the 
thumb under Diagnostic Code 5224.  Substantively, this 
Diagnostic Code stayed the same.  However, the new criteria 
added Diagnostic Code 5228, which applies to limitation of 
motion of the thumb.  Under Diagnostic Code 5228,  for both 
dominant and non-dominant hand, a 10 percent rating is 
warranted for limitation of motion with a gap of one to two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 20 
percent rating is warranted for limitation of motion with a 
gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  The amendments were addressed in the March 2005 
supplemental statement of the case.

A February 1962 service medical record showed that the 
veteran suffered from a wound, penetrating the right thumb 
with involvement of metacarpal phalangeal joint and severance 
of the extensor pollicis brevis tendon.  There was no artery 
or nerve involvement.  The surgery included debridement and 
then sutured.  

An October 1997 VA x-ray of the right hand showed a large 
metallic density - most likely a piece of shrapnel, measuring 
approximately 2 cm by 1 cm, in the soft tissues anterior to 
mid-second metacarpal.  There was deformity of the distal 
first metacarpal with increase in medial convexity of this 
distal metacarpal.  There was moderate to severe degenerative 
joint disease of the first MP joint.  The rest of the right 
hand and wrist were unremarkable.  

The veteran was afforded a VA examination in January 2002.  
The claims file was not reviewed.  The veteran indicated that 
he sustained a shrapnel wound to the right hand and thumb in 
1962.   He initially sustained a fracture of the first 
metacarpal.  The veteran gave a history of having exploratory 
surgery with debridement, removal of shrapnel and repair of 
tendon of the right thumb.  The veteran complained of 
occasional discomfort in the right thumb particularly with 
repetitive movement and with grasping and turning motions.  
On examination, the right thumb was 1 cm shorter than the 
left.  There was also a well-healed surgical scar, which 
surrounded the base of the right thumb measuring 7.5 cm by .2 
cm.  There was no objective finding of functional defect.  
The veteran was left-hand dominant.  Grip strength was 
measured in the right hand at 50 pounds of pressure and in 
the left hand at 120 pounds of pressure.  There appeared to 
be mild impairment of the ability to grip with the right 
hand.   Range of motion of the thumb showed 
metacarpophalangeal joint flexion to 50 degrees; distal 
interphalangeal joint flexion to 90 degrees; and thumb palmar 
abduction to 70 degrees.  

The veteran was afforded another VA examination in November 
2004.  It is unclear whether the claims file was reviewed.  
It was noted that the veteran was left hand dominant.  The 
veteran complained of daily flare-ups.  Precipitating factors 
were grasping, grabbing or carrying, which were alleviated by 
not using the right hand.  The history showed significant 
functional impairment as well as limitation of motion of the 
right base of the thumb.  On examination, the veteran had a 
marked indentation dorsally at the base of the right thumb.  
The veteran had only 30 degrees of flexion of the right 
interphalangeal joint.  The veteran was unable to make a fist 
symmetric to the uninvolved side due to the loss of range of 
motion on the right thumb.  The veteran was able to touch the 
tip of his little finger, ring finger and index finger.  The 
veteran's strength was intact, but there was easy 
fatigability of the right thumb upon grasping.  The veteran 
had a lack of endurance without pain.  The veteran also had 
fatigue and weakness of the right thumb base strength.  A 
contemporaneous x-ray showed that an old healed fracture 
deformity was seen in the distal end of the first metacarpal, 
and osteoarthritic changes were seen in the first MP joint 
and also at the articulation between the distal radius and 
ulna.  A large fragment of metal shrapnel lobe was imbedded 
in the soft tissues of the palm.  The diagnosis was history 
of shrapnel injury to the right base thumb with loss of joint 
and significant loss of range of motion and function; severe 
residuals persist. 

The examiner indicated that the claims file was reviewed at 
the April 2006 examination.  The examiner reiterated the 
history of the injury and the veteran stated that his pain 
was seven to eight out of 10.  The veteran complained of 
stiffness in the joints.  The examiner noted that the veteran 
was left hand dominant by history.  On examination, the right 
hand had a circular, well healed almost fading scar around 
the right thumb extending onto the palmar aspect of the MCP 
joint and there was slight tissue prominence at the base of 
the thumb from residuals of surgery, which was tender.  It 
was not erythematous and the veteran had opposition; and hand 
grasp was intact.  There was about 1/2 inch distance between 
the tip of the thumb and the transverse crease of the palm.  
Range of motion of the right thumb was 20 degrees 
hyperextension and 70 degrees flexion with mild pain and no 
additional limitations with repetitive use.  The diagnosis 
was status post residuals of shell fragment wound in the 
right thumb with extensor pollicis brevis repair and status 
post fracture of the 1st metacarpal with traumatic arthritis 
and also with retained fragment.    

The Board now turns to whether a rating in excess of 10 
percent is warranted under the applicable diagnostic codes.  
Initially, the Board notes that a higher rating is not 
warranted under Diagnostic Code 5228 for limitation of motion 
of the thumb.  There is no evidence of a gap of more than two 
inches between the thumb pad and the fingers when trying to 
oppose the fingers, which is the criteria for a maximum 20 
percent rating.  The November 2004 VA examination showed that 
the veteran could touch his thumb to his little finger, ring 
finger and index finger.  Further, the most recent April 2006 
VA examination stated that the veteran had opposition.  
Further, there is no competent medical evidence of ankylosis 
of the thumb prior to or since enactment of the new criteria; 
thus, Diagnostic Code 5224 is not applicable.   

The Board acknowledges that the veteran has chronic pain and 
thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional functional loss 
due to pain, weakness, fatigue, or incoordination is already 
contemplated in the current 10 percent rating.  

The Board has considered the rating criteria for muscle 
injuries to the forearm and hand under Diagnostic Codes 5307 
to 5309 set forth in 38 C.F.R. § 4.73.  However, there is no 
competent medical evidence of record showing any residuals of 
muscle injury to the right thumb.  Thus, these Diagnostic 
Codes are not for application.  

Therefore, based on the above analysis, the Board finds that 
a rating in excess of 10 percent based on limitation of 
motion for the veteran's service-connected residuals, shell 
fragment wound, left knee with arthrotomy and retained 
fragment, and traumatic arthritis is not warranted as a 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

However, the April 2006 VA examination found that the veteran 
had a slight tissue prominence at the base of the thumb from 
residuals of surgery, which is tender.  As this symptom is a 
separate manifestation from limitation of range of motion, a 
separate evaluation is necessary.  See 38 C.F.R. § 4.14; see 
Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  Thus, the 
Board finds that a separate evaluation for a residual scar of 
shell fragment wound of right thumb is warranted under both 
the old and new criteria for Diagnostic Code 7804, which 
provides for a 10 percent rating for a scar that is painful 
on examination.  Thus, a separate 10 percent rating, but no 
higher is warranted for a residual scar of a shell fragment 
wound, right thumb under Diagnostic Code 7804.   

However, a rating in excess of 10 percent is not warranted 
for residual scar of shell fragment wound of the right thumb.  
Diagnostic Code 7802 under the new criteria and 7803 under 
both the new and old criteria only allow for a maximum 
disability rating of 10 percent.  Thus, a higher rating is 
not available under these codes.  Further, the new Diagnostic 
Code 7801 is not for application because the medical evidence 
or record does not show that the veteran's scar of the right 
thumb is deep or causes limited motion.  Thus, a 
preponderance of the evidence is against a rating in excess 
of 10 percent for residual scar of shell fragment wound of 
the right thumb.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

IV.  Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders discussed above have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A separate evaluation of 10 percent, but no higher, is 
warranted for residual scar of shell fragment wound of right 
thumb.  To that extent, the appeal is granted, subject to 
laws and regulations governing the payment of VA monetary 
benefits.  

Higher disability ratings are not warranted for the veteran's 
service connected lumbar strain, with degenerative changes, 
L4-5; for residuals, shell fragment wound, left knee with 
arthrotomy and retained fragment, and traumatic arthritis; 
and for residuals, shell fragment wound, right thumb with 
fracture first metacarpal and severance of extensor pollicis 
brevis tendon, post operative, with retained fragment, and 
traumatic arthritis (non-dominant).  To that extent, the 
appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


